United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hughsonville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-326
Issued: April 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2012 appellant filed a timely appeal from an October 24, 2012 Office
of Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant established a recurrence of total disability beginning
July 23, 2012 causally related to her July 11, 2012 employment injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal, but the Board lacks jurisdiction to review such evidence for the
first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

FACTUAL HISTORY
On July 11, 2012 appellant, then a 46-year-old officer-in-charge, acting postmaster, filed
a traumatic injury claim for neck and left shoulder pain from opening a business window. She
did not immediately stop work.
In a July 13, 2012 emergency room report, Dr. George Stapleton, Board-certified in
emergency medicine, noted the history of the July 11, 2012 incident and appellant’s complaints
of right lateral neck pain radiating to the left. On examination, appellant held her head slightly
turned to the right. She had severe tenderness of the right lateral neck and moderate tenderness
to the postern neck. Dr. Stapleton noted x-ray findings and diagnosed cervical strain and
torticollis. He recommended that appellant not work for three days. In a July 13, 2012 x-ray
report, Dr. Jaime Parent, a Board-certified diagnostic radiologist, noted that appellant reported
neck pain after a strain injury. He advised that cervical spine x-rays showed no fracture or
malalignment. Dr. Parent listed an impression of no acute abnormality and no significant
degenerative changes.
Medical evidence from Dr. Riccardo J. Esposito, a Board-certified family practitioner,
included prescription notes keeping appellant off work due to injury on July 13, 20 and 23 to 30,
2012 and onwards due to workers’ compensation (neck and back injuries). In his initial report
signed July 20, 2012, Dr. Esposito noted that the date of injury was July 13, 2012 but reported
the history of injury as “patient at work lifting a window, injured neck “heard pop” in neck.” He
diagnosed neck/cervical spasms and pain. Dr. Esposito indicated that appellant could not return
to work because of neck pain. In July 27, August 3 and 17, 2012 progress reports, he diagnosed
neck/cervical spine pain and indicated that appellant could not return to work because she cannot
rotate or extend neck secondary to workers’ compensation injury.
In an August 9, 2012 report, Dr. Richard Perkins, a Board-certified orthopedic surgeon,
noted that appellant’s symptoms of neck pain, mid-back pain, low back pain, numbness and
tingling in the fingers on left side began on July 11, 2012 when she was opening a window at
work. He noted that appellant has been out of work since that time and given conservative care
including physical therapy. An impression of chronic spinal pain was provided and authorization
for cervical, thoracic and lumbar magnetic resonance imaging (MRI) scan was requested.
On August 17, 2012 appellant filed a Form CA-2a for recurrence of disability
commencing July 23, 2012. She stated that her neck and back pain never lessened but worsened
as she continued to work after. Appellant indicated that she went to the emergency room on
July 13, 2012 and while she was directed to remain out of work until Monday or until she saw
her primary physician, she was unable to get coverage for the office until July 20, 2012. She
noted that her primary physician wanted to keep her out of work until further notice, but she had
no coverage for Saturday. When appellant saw her primary physician again on July 23, 2012, he
insisted that she stay out of work. She indicated that she went to the emergency room on
July 13, 2012; saw Dr. Esposito on July 20, 23 and 27, August 3 and 17, 2012; saw Dr. Perkins
on August 19, 2012; and underwent physical therapy on August 1, 3, 6, 8, 10, 13 and 17, 2012.
In an August 31, 2012 progress report, Dr. Esposito noted examination findings and
diagnosed cervical neck spasm with torticollis spasms. He advised no work due to neck and

2

back injury until further notice. In an August 31, 2012 doctor’s progress report, Dr. Esposito
diagnosed neck/cervical spine pain. He opined that appellant was totally disabled due to limited
range of motion of cervical spine with pain due to workers’ compensation injury. In a
September 12, 2012 progress report, Dr. Esposito noted that appellant’s neck and cervical spine
pain remained the same and she was totally disabled. He also noted that he was awaiting
approval for an MRI scan.
On September 5, 2012 OWCP accepted the claim for neck sprain. It noted that, while
Dr. Parent diagnosed torticollis,3 the relationship between that condition and the July 11, 2012
employment-related injury was not clear. OWCP requested that appellant submit a wellreasoned medical explanation within 30 days as to how the July 11, 2012 employment incident
caused or aggravated torticollis. It further noted that, although Dr. Richard Perkins, a Boardcertified orthopedic surgeon, diagnosed chronic spinal pain, pain generally was a symptom of a
medical condition. Appellant returned to work following her July 11, 2012 injury. She stopped
work on July 23, 2012. In another September 5, 2012 letter, regarding appellant’s recurrence
claim, OWCP informed her of the type of medical evidence needed to support her claim.
Appellant was afforded 30 days in which to respond.
Appellant provided a September 18, 2012 statement in which she stated that she
continued to work after her July 11, 2012 injury out of necessity to keep her post office open due
to lack of coverage. She stated that on July 23, 2012 she saw Dr. Esposito and they both agreed
that she was not going to get better and she could actually hurt herself more if she continued to
work. Appellant stated that the lightest movements of bending, lifting, turning, standing, sitting
and driving caused extreme pain and muscle spasms. She noted her course of treatment since the
July 11, 2012 injury and that she had since lost her detail of officer-in-charge, acting postmaster,
due to her injury. Appellant enclosed a series of e-mails trying to find coverage for her office.
She also submitted physical therapy notes; a July 13, 2012 MRI scan report of the cervical spine;
requests for authorization. Other evidence submitted included July 13, 2012 emergency room
discharge instructions and physical therapy reports.
An October 18, 2012 ancillary medical report from Dr. Parent listed the July 11, 2012
diagnoses as neck sprain and cervicalgia.
Reports from Dr. Esposito included progress notes dated October 7, 2012. In an
October 2, 2012 disability report, Dr. Esposito indicated that appellant could not work due to
workers’ compensation injury until October 17, 2012.
In a September 17, 2012 letter, the employing establishment controverted the claim.
By decision dated October 24, 2012, OWCP denied appellant’s recurrence of disability
claim. It found the factual and medical basis of the claimed recurrence was unclear. OWCP
further found the medical evidence did not provide a well-rationalized statement with objective
medical findings to support that her recurrence was causally related to her July 11, 2012 work
injury.

3

This appears to be a typographical error as it was Dr. Stapleton that diagnosed torticollis.

3

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness.4
An employee who claims a recurrence of disability due to an accepted employment injury
has the burden of proof to establish by the weight of substantial, reliable and probative evidence
that the disability for which he or she claims compensation is causally related to the accepted
injury. This burden requires that an employee furnish medical evidence from a physician who,
on the basis of a complete and accurate factual and medical history, concludes that the disabling
condition is causally related to the employment injury and supports that conclusion with sound
medical reasoning.5 Where no such rationale is present, the medical evidence is of diminished
probative value.6 While the opinion of a physician supporting causal relationship need not be
one of absolute medical certainty, it must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty.7
The term disability as used in FECA means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.8 For each period
of disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.9 Whether a particular injury caused an
employee disability for employment is a medical issue which must be resolved by competent
medical evidence.10 The fact that a condition manifests itself during a period of employment
does not raise an inference that there is a causal relationship between the two.11
The Board will not require OWCP to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow an employee to self-certify their disability and
entitlement to compensation.12

4

J.F., 58 ECAB 124 (2006); 20 C.F.R. § 10.5(x).

5

Ronald A. Eldridge, 53 ECAB 218 (2001).

6

Mary A. Ceglia, 55 ECAB 626, 629 (2004); Robert H. St. Onge, 43 ECAB 1169 (1992).

7

Ricky S. Storms, 52 ECAB 349 (2001).

8

Paul E. Thams, 56 ECAB 503 (2005).

9

Sandra D. Pruitt, 57 ECAB 126 92005); Dennis J. Balogh, 52 ECAB 232 (2001).

10

G.T., 59 ECAB 447 (2008); Gary J. Watling, 52 ECAB 278 (2001).

11

D.I., 59 ECAB 158 (2007).

12

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001)

4

Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work.13 Appellant’s burden of proving that she was disabled on
particular dates requires that she furnish medical evidence from a physician who, on the basis of
a complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury and supports that conclusion with medical reasoning.14
Where no such rationale is present, the medical evidence is of diminished probative value.15
ANALYSIS
OWCP accepted that appellant sustained a neck strain in the performance of duty on
July 11, 2012. It did not accept that her torticollis condition or chronic spinal pain was causally
related to the July 11, 2012 work injury. Appellant stopped work on July 23, 2012.
The July 13, 2012 reports of Drs. Stapleton and Parent, who saw appellant at an
emergency room, did not specifically address disability beginning on or after July 23, 2012.
Although Dr. Stapleton recommended that appellant not work for three days, the record reflects
that appellant did not stop work at that time. In addition to cervical strain, he diagnosed
torticollis but he did not address whether the July 11, 2012 employment injury caused or
aggravated torticollis. In an October 18, 2012 ancillary medical report, Dr. Parent listed the
July 11, 2012 diagnoses as neck sprain and cervicalgia. However, he provided no medical
opinion as to how the July 11, 2012 employment incident caused or aggravated cervicalgia.
Medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value.16 The Board notes that appellant’s claim was not
accepted for either torticollis or cervicalgia.
Medical evidence from Dr. Esposito included prescription notes advising that appellant
should not work due to injury on July 13, 20 and 23 to 30, 2012 and onward due to workers’
compensation injuries to the neck and back. However, Dr. Esposito did not fortify his
conclusion with medical rationale.17 In his initial report signed July 20, 2012, Dr. Esposito noted
that the date of injury was July 13, 2012 but reported the history of injury as “patient at work
lifting a window, injured neck ‘heard pop’ in neck.” He diagnosed neck/cervical spasms and
pain. Dr. Esposito indicated that appellant could not return to work because of neck pain. In
progress reports dated July 27, August 3, 17 and 31, September 12 and October 7, 2012, he
continued to opine that appellant could not return to work because of her workers’ compensation
injury. However, none of Dr. Esposito’s reports explained with sound medical reasoning how
disability beginning July 23, 2012 was connected to the July 11, 2012 injury.

13

S.F., 59 ECAB 525 (2008).

14

Ronald A. Eldridge, supra note 5.

15

Mary A. Ceglia, supra note 6.

16

Michael E. Smith, 50 ECAB 313 (1999).

17

George Randolph Taylor, 6 ECAB 986, 988 (1954).

5

In an August 9, 2012 report, Dr. Perkins noted the history of the July 11, 2012 injury and
provided an impression of chronic spinal pain. However, he did not address recurrence of
disability beginning July 23, 2012 and his report is of limited probative value on the matter.
Diagnostic reports such as MRI scans and x-rays, which do not contain an opinion as to
the cause of appellant’s condition, also do not address recurrence of disability and thus, offer,
limited probative value on the matter.18 Physical therapy reports of record do not constitute
probative medical evidence, as physical therapists do not qualify as physicians under FECA.19
In summary, the medical evidence of record is unsupported by sufficient medical
rationale or reasoning which explains why the claimed disability beginning July 23, 2012 was
caused or aggravated by the accepted neck sprain.20 The Board finds that the evidence submitted
was insufficient to establish that appellant sustained a recurrence of disability and OWCP
properly denied her claim.
On appeal appellant contends that her July 11, 2012 injury intensified until she lost
almost full mobility of her neck. She argues that the factual and medical basis of her recurrence
has been established. However, for the reasons set forth above, appellant has not established
either that the claimed recurrence or that her current conditions are due to her accepted injury.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish a recurrence of disability on or after
July 23, 2012 causally related to her July 11, 2012 employment injury.

18

See Mary E. Marshall, 56 ECAB 420 (2005).

19

See 5 U.S.C. § 8101(2).

20

A.M., Docket No. 09-1895 (issued April 23, 2010) (when a claimant stops work for reasons unrelated to the
accepted employment injury, there is no disability within the meaning of FECA).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 24, 2012 is affirmed.
Issued: April 22, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

